359 S.W.3d 538 (2012)
STATE of Missouri, Respondent,
v.
Larshon O. WILKINS, Appellant.
No. ED 96124.
Missouri Court of Appeals, Eastern District, Division Four.
February 21, 2012.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Larshon Wilkins (Defendant) appeals the judgment of conviction entered after a jury found him guilty of two counts of first-degree robbery and two counts of armed criminal action. Defendant claims the trial court erred by allowing the prosecutor to cross-examine him about statements that he made to police in which he claimed to have witnessed unrelated robberies and homicides.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).